       Case 2:21-mj-00282-DUTY Document 12 Filed 01/19/21 Page 1 of 1 Page ID #:34
                                                                                                                               F~LEn
                                                                                                                      CLERK,L'.S. DISTRICT COUR7



                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                      1/19/21
                                                                                                                   CENTRAI.DISTRICT OF CAI.6'ORVIA
                                                                                                                     Bi':      sla       DEPUTY
    UNITED STATES OF AMERICA,                                             CASE NUMBER:
                                                          PLAINTIFF
                                v.                                                           2:21-MJ-00282-DUTY

 Gina Michelle Bisignano
                                                                                            WAIVER OF RIGHTS
                                                                                         (OUT OF DISTRICT CASES)
                                                      DEFENDANT.


       I understand that charges are pending in the                                   District of             Columbia
alleging violation of          18 U.S.C. § 231(a)(3)                              and that I have been arrested in this district and
                           (Tit/e and Section /Probation/Serpernrsed Release)
taken before a United States Magistrate Judge, who has informed me of the charges) and my rights to:
      (1)      have an identity hearing to determine whether I am the person named in the charges;
      (2)      arrival of process;

-Claeck one only-

❑        EXCLUDING PROBATION OR SUPERVISED RELEASE CASES:
        (3)  have a preliminary hearing (unless an indictment has been returned or an information filed} to
             determine whether there is probable cause to believe an offense has been committed by me,the
             hearing to be held in this district or the district of prosecution; and
        (4)  request transfer of the proceedings to this district under Rule 20, Fed.R.Crim.P., in order to plead
             guilty.

❑       PROBATION OR SUPERVISED RELEASE CASES:
       (3)   have a preliminary hearing (if the violation charged allegedly occurred in this district, and I am
             held in custody solely on that charge) under Rule 32.1(b), Fed.R.Crim.P., to determine whether
            there is probable cause to believe I have violated the terms of my probation/supervised release.

         I HEREBY WAIVE(GIVE UP)MY RIGHTS) TO:

                have an identity hearing
         ~i     arrival of process
         ■      have a preliminary hearing
         ■      have an identity hearing, and I have been informed that I have no right to a preliminary hearing
         ■      have an identity hearing, but I request that a preliminary hearing be held in the prosecuting
                district.                                                                    "'




Date: 1/19/2021


I have translated this Waiver to the defendant in the                                                                   language.

Date
                                                                  Interpreter(if required)



M-14(09/09)                            WAIVER OF RIGHTS(OUT OF DISTRICT CASES)
